cca_2014012313085907 id uilc number release date from sent thursday date pm to cc bcc subject re for llc ----------- - in the situation of an llc that is treated as a c_corporation but in which the c_corporation does not have any of the specific officers enumerated in sec_6062 the person who is authorized to sign the extension would be a managing member or other individual authorized to act on behalf of the llc for tax matters under state law the llc under exam is not consolidated with its parent you’ve provided us with a signature_authority memo signed by the president of the company that is the managing member of the llc under exam so long as the person signing the is listed on the signature_authority memo as authorized to act for the llc under exam then the should be valid if however you wanted to be safe you could also seek the signature of the president of the managing member of the llc under exam --------------------- ------------- ----------------------
